Dodge, J.
The record not only fails to show any adequate excuse for the delay for more than six months from ihe entry of the judgment, but it also fails wholly to show that a bill of exceptions could be of any advantage to the appellants if settled. Upon no subject is the discretion of the trial court broader than upon applications by parties in , default for favors and extensions of time in matters of mere procedure, such as this. ¥e discover no abuse of such discretion here.
By the Oourt.— Order appealed from affirmed.